   Case 1:21-mj-00074-TAB Document 1 Filed 01/27/21 Page 1 of 2 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
                      Plaintiff,             )
                                             )
                 V.                          )      CAUSE NO. 1:21-mj-0074
                                             )
JUAN AGUSTIN-SECUNDO,                        )
                                             )
                       Defendant.            )

                                        APPEARANCE

       Comes now, John E. Childress, Acting United States Attorney for the Southern District of

Indiana, by Kathryn E. Olivier, Assistant United States Attorney for the Southern District of

Indiana, and enters her appearance as counsel for the United States of America.



                                             Respectfully submitted,

                                             JOHN E. CHILDRESS
                                             Acting United States Attorney



                                     By:     s/ Kathryn E. Olivier
                                             Kathryn E. Olivier
                                             Assistant United States Attorney
   Case 1:21-mj-00074-TAB Document 1 Filed 01/27/21 Page 2 of 2 PageID #: 2




                                CERTIFICATE OF SERVICE

       I hereby certify that on Select date, a copy of the foregoing APPEARANCE was Select

Filing Type

       Enter Receiving Party Name
       Enter Law Firm Name
       Enter Recipient’s Postal Address / Delete if not needed
       Enter Recipient’s City, State, Zip / Delete if not needed
       Enter Recipient’s E-mail Address




                                     By:
                                             Choose Criminal AUSA
                                             Assistant United States Attorney
                                             Office of the United States Attorney
                                             10 W. Market Street, Suite 2100
                                             Indianapolis, IN 46204-3048
                                             Telephone: (317) 226-6333
                                             Fax: (317) 226-6125
                                             Email: Choose Crim AUSA Email Address
